Title: Enclosure II: Thomas Mifflin’s Estimate of Quarter Master Expenses, 5 October 1775
From: Mifflin, Thomas
To: 

 

Cambridge October 5–1775

An Estimate of the Cost of a Barrack 96 Feet by 16 Feet; to be divided into 6 Rooms & to contain One hundred Men.

         
            
            Lawful Money
          
          
            Boards
            £30.  
          
          
            Joist, or Slit work,
            6.  
          
          
            Timber for the Frame
            12. 6
          
          
            Shingles
            10.16
          
          
            Nails
            9.  
          
          
            Bricks
            12. 6
          
          
            Additional Wages to Soldiers one mo. (16 men) who build the Barrack 20/ ⅌ mo.
            16.  
          
          
            The Cost of a Barrack 96, F. by 16 F.
            £96. 8
          
          
            
                  
          
          
            At the lowest Estimate we must build One hundred and twenty Barracks of that Size—90 for Cambridge & 30 for Roxbury Camp; which in round numbers will amount to
            £12 000
          
          
            Allowing 1½ Cord of Fire wood ⅌ week to 100 men, the Army will consume in Six months 8000 Cords @ 20/
            8 000
          
          
            Lawful Money
            £20,000
          
        

Thomas Mifflin Quart. Mr Genl

